UN|TED STATES D|STR|CT COURT
M|DDLE D|STR|CT OF FLOR|DA
JACKSONV|LLE D|V|S|ON

K|ZZY S|V||TH, an individual and K|ZZY
SMITH, as Parent and Next of Friend of
T.T.l a minor,
P|aintiffs,
v. Case No. 3:18-cv-749-J-39|V|CR
FA|V||LY DOLLAR STORES OF
FLOR|DA, LLC, a Foreign Limited
Liabi|ity Company and FAMILY
DOLLAR STORES OF FLOR|DA, lNC.,
a F|orida Profit Corporation,

Defendants.
l

O R D E R

TH|S CAUSE is before the Court on Plaintiffs’ Amended Motion to Remand (Doc.
7; Motion) and Defendants’ Response in Opposition (Doc. 9; Response). P|aintiffs filed
this case on IV|arch 8, 2017, in F|orida state court. (Doc. 1.6 at 1). P|aintiffs served
Defendants on or around March 23, 2017. |d_. at 4. Defendants Fami|y Do||ar Stores of
F|oridal LLC and Fami|y Do||ar Stores of F|orida, |nc.l (co||ectively, “Fami|y Do||ar”)
removed this case from state court on June 11, 2018, on the basis of diversity
jurisdiction. (Doc. 1 at 3; Notice of Remova|). P|aintiffs now seek to have this case
remanded to F|orida state court. For the reasons set forth below, P|aintiffs’ Motion is
due to be granted.

lP|aintiffs’ chief argument is that Fami|y Do||ar’s removal is untimely. While Fami|y
Do||ar concedes that the removal occurred over one year from when the case was filed ,

Fami|y Do||ar also claims that it just learned that the amount in controversy exceeded

$75,000.00 and that the parties are completely diverse. Response at 2. Family Do||ar
references a May 9, 2018 letter that it received from Plaintiffs detailing many of the
medical treatments that Plaintiff T.T. received and bills "greatly” exceeding $50,000.00.
l_cL (citing (Doc. 1.4)). Family Do||ar claims this letter was the first time that it was placed
on notice that Plaintiffs’ claims would exceed $75,000.00 |_cL at 3. However, Family
Do||ar does not argue that Plaintiffs’ bad faith prevented it from discovering the amount
in controversy, nor does Family Do||ar address the delay between the time of the letter
and the Notice of Remova|.

Family Do||ar next argues that complete diversity between the parties developed
only recent|y, following Plaintiffs’ dismissal of non-diverse Defendant Carmen Bolck.
Notice of Remova| at 2. However, as Plaintiffs noted in their Nlotion, Plaintiffs never
dropped Defendant Bolck from this case and never filed a Second Amended Comp|aint.
¥et, curiously, when Family Do||ar filed its Notice of Remova|, it appears that Family
Do||ar H|ed a Second Amended Comp|aint reflecting that Plaintiffs dropped Defendant
Bolck. (Doc. 2). The Second Amended Comp|aint is unsigned, undated, and-upon
review of the state court docket-never filed by Plaintiffs. Further, Defendant Bolck was
never dropped or dismissed from the state court case. The Court knows of no instance
where it is permissible for a defendant to file a complaint on behalf of a plaintiff, drop a
party, then use that complaint as the basis for remova|. lt is not surprising then that
Family Do||ar retreated from the position it staked-out in the Notice of Remova| and
rested its removal only on the fraudulent joinder of Defendant Bolck.

The general rule is that a case must removed within 30 days of service upon a

defendant of a document “from which it may first be ascertained that the case is one

which is or has become removab|e.” 28 U.S.C. § 1446(b). There is a further limitation
that a case cannot be removed despite discovery that it is removable beyond 1 year
after the action‘s commencement 28 U.S.C. § 1446(c). “Under F|orida |aw, an action is

deemed commenced when the complaint is filed.” Hawkinson v. State Farm Mut. Auto.

 

lns._Co., 325 F. Supp. 3d 1293, 1297 (lVl.D. Fla. 2018) (Corrigan, J.); see also Mou|trop
v. GE|CO Gen. |ns. Co., 858 F. Supp. 2d 1342, 1347 (S.D. Fla. 2012) (holding that
“commencement of the action under § 1446(b) occurs when an original complaint is
filed, and that the addition of a new claim does not reset the one-year limitation period”
(internal quotations omitted)).1 There is an exception to the 1 year rule if the plaintiff
acted in bad faith in order to prevent the defendant from removing the case within the 1
year. ld_. Family Do||ar argues that Plaintiffs never intended to prosecute their case
against Defendant Bolckl and instead joined her to this case solely to defeat diversity
jurisdiction Response at 3. However, Family Do||ar must go beyond demonstrating that
Defendant Bolck was fraudulently joined, and show that Family Do|lar could not remove
the case within 1 year of its commencement because of Defendant Bolck’s fraudulent
joinder.

"Fraudu|ent joinder is a judicially created doctrine that provides an exception to
the requirement of complete diversity.” Egc§ v. John Crump Tovota, lnc., 154 F.3d
1284, 1287 (1 1 th Cir. 1998). Consequently, a case may be immediately removed from
state court to federal court when a defendant can establish that the non-diverse party

was fraudulently joined, ld_. Defendant Bolck was part of the state court case since its

 

1 Fo||owing a December 7, 2011 amendment to the removal statute, the repose
language regarding the 1 year bar to removability now appears at 28 U.S.C. § 1446(c)(1).
Mou|trog, 858 F. Supp. 2d at 1345.

inception. He acted as a store manager for the store in which Plaintiffs’ suffered their
alleged injuries and was sued along with the Family Do||ar entities. Despite Defendant
Bolck’s inclusion in the case, Family Dollar claims Plaintiffs never served discovery on
Defendant Bolck nor did Plaintiffs depose her. Notice of Remova| at 6; Response at 8.
Where Family Do||ar’s position begins to falter is in its Answers to interrogatories in
which it stated that “[t]here is no record of an employee named Carmen Bolck, and she
should not be a party.” Response at 8. lf Family Do||ar knew all along that it never had
an employee named Carmen Bolck and that Defendant Bolck should be dismissedl then
Family Dol|ar cannot sustain an argument that it took nearly 15 months from the time
the case was initiated before it could ascertain whether Defendant Bolck was properly
joined to the case, much less show that it was Plaintiffs’ bad faith that prevented Family
Do||ar from this discovery. Therefore, Family Dollar cannot show that Plaintiffs’ bad faith
prevented it from determining whether this case was removable for over 1 year. M
Tav|or Newman Mnetrv. lnc. v. Classic Soft Trim, lnc., 436 F. App'x 888, 893 (11th
Cir. 2011) (holding that defendant could have discovered that its employee was
potentially fraudulently joined prior to his deposition and within the 1 year removal
period, and thus, the plaintiffs’ alleged fraudulent joinder did not excuse the defendant
from the dictates of section 1446(b)).

ln addition to the untimeliness of Family Do||ar’s remova|, Family Do||ar failed to
adequately plead the citizenship of Family Do||ar Stores of F|orida, LLC. For the
purpose of establishing diversityjurisdiction, “a limited liability company is a citizen of
any state of which a member of the company is a citizen.” Rolling_Greens lVlHP, l=.P. v.

Comcast SCH Ho|dinqs L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (per curiam). To

sufficiently allege the citizenship of a limited liability companyl a party must list the
citizenship of each of the limited liability company’s members. S_ee ig._ Consequentlyl
Family Do||ar’s allegations regarding Family Do||ar Stores of F|orida, LLC are insuchient
as the allegations only identify its state of incorporation and principal place of business.
W Notice of Removal at 3-4. To sufficiently allege the citizenship of an unincorporated
entity or association such as a limited liability company, a party must identify and allege
the citizenship of each of the limited liability company’s members. § iVlallo[y & Evans
Contractors & Eng’rl LLC v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir. 2011);
Rolling Greens, 374 F.3d at 1021-22. Without such information, the Court cannot trace
the unincorporated association's citizenship “through however many layers of partners
or members there may be." l\/leverson v Harrah’s E. Chicaqo Casino, 299 F.3d 616,
617 (7th Cir. 2002); see also PurchasinLPower, 851 F.3d at 1220 (“[l]t is common for
an LLC to be a member of another LLC. Consequently, citizenship of LLCs often ends
up looking like a factor tree that exponentially expands every time a member turns out
to be another LLC, thereby restarting the process of identifying the members of that
LLC."); D.B. Zwirn Special Opportunities Fund, L.P. v. lVlehrotra, 661 F.3d 124, 126-27
(1st Cir. 2011) (“lf even one of Zwirn’s members is another unincorporated entity, the
citizenship of each of that member’s members (or partnersl as the case may be) must
then be considered.").

Having determined that removal in this case was inappropriate, the Court next
turns to the application of 28 U.S.C. § 1447(c), which allows the imposition of attorney’s
fees where a case is remanded to state court after removal and that the removing party

lacked an objectively reasonable basis for seeking remova|. §§ |Vlartin v. Franklin

Capital Corg., 546 U.S. 132, 141 (2005) (holding that an award of attorney’s fees should
be denied “when an objectively reasonable basis exists” for removal); Bauknight v.
Monroe Cg¢., Fla., 446 F.3d 1327, 1329 (11th Cir. 2006). The award of attorney’s fees is
to compensate the non-removing party. _ng. lViaterials Corp. of Am., No.
6150V548ORL226JK, 2018 WL 1008442, at *3 (lVl.D. Fla. Feb. 22, 2018). Based on
the record before it, the Court determines that Family Do||ar did not have an objectively
reasonable basis to remove this case and Plaintiffs should be compensated to offset the
costs associated with the wrongful removal. The Court will allow Plaintiffs to seek
attorney’s fees, but before filing any motion for attorney’s fees Plaintiffs and Family
Do||ar shall meaningfully confer in effort to amicably agree to an appropriate amount
without the need for further judicial intervention

Accordingly, after due consideration it is

ORDERED:

1. Plaintiffs’ Amended Motion to Remand (Doc. 7) is GRANTED.

2. The Clerk of the Court is D|RECTED to remand this case to the Circuit Court
for the Fourth Judicia| Circuit, in and for Duva| Countyl F|orida, and to
transmit a certified copy of this Order to the clerk of that court. The Clerk of
the Court shall then close this file and terminate any remaining motions and
deadHnes.

3. On or before March 15, 2019, the parties shall meaningfully confer to resolve
the amount of attorney’s fees due from Family Do||ar to Plaintiffs for the
wrongful removal of this case. if the parties are unable to agree, Plaintiffs

shall file a motion for attorney’s fee no later than March 22, 2019.

rh-
DONE and ORDERED in JaCkSOnVille, FlOrida this L\ day Of MarCh, 2019.

 

BR|AN J. DAV|S
United States District Judge
lp

2
Copies furnished to:

Counsel of Record

